PROCTOR, Circuit Judge.
This appeal is from an order of the District ' Court dismissing the complaint of appellant brought under Title 8, Section 903 of the United States Code; Annotated, for a judgment declaring him to be a national of the United States and that Section 404 of the Nationality Act of 1940, as amended, 8 U.S.C.A. §§ 804, 809, is inapplicable to him.
Appellant was naturalized in 1928. He went to Palestine in 1934 and remained there until 1947, when, on, July 3, he arrived in the United States. He presented 'his certificate of citizenship to the Immigration authorities at New York. They excluded him upon the ground that he had expatriated himself under Section 804, 8 U.S.C.A., and was an alien without a quota immigration visa. Pertinent parts of the section provide that: “A person who has become a national by naturalization shall lose his nationality by: * * * (c) Residing continuously for five years in any other foreign state, except as provided in section 806 hereof.” None ,of the exceptions apply to appellant. He contends that Section 804 is unconstitutional; therefore, that his American citizenship remains unaffected by his prolonged residence abroad. It is argued that the law arbitrarily discriminates against -naturalized citizens, and that no distinction can be drawn validly between them and native born.
Expatriation is a natural and inherent right of all peoples. 8 U.S.C.A. § 800. Congress has implied power , to provide therefor. Mackenzie v. Hare, 239 U.S. 299, 311, 36 S.Ct. 106, 60 L.Ed. 297, Ann.Cas.1916E, 645. Obviously it cannot draw arbitrary and groundless distinctions between citizens. Hirabayashi v. United States, 320 U.S. 81, 100, 63 S.Ct. 1375, 87 L.Ed. 1774. However, where classification has reasonable relation to legitimate legislative ends and is supported by considerations of policy and practical convenience, it is not arbitrary. Steward Machine Co. v. Davis, 301 U.S. 548, 584, 57 S.Ct. 883, 81 L.Ed. 1279, 109 A.L.R. 1293. The guaranty of due process demands only that a law shall not be unreasonable, arbitrary or capricious, and that the means selected shall have a' reasonable and, substantial relation to the object sought to be obtained. Nebbia v. New York, 291 U.S. 502, 525, 54 S.Ct. 505, 78 L.Ed. 940, 89 A.L.R. 1469.
*621The history of Section 804 accounts for its application to naturalized citizens only. It reveals a recognition by Congress of the need for legislation to lessen friction with foreign governments growing out of disputes as to the nationality of our naturalized citizens and their offspring residing for prolonged periods in foreign lands. See Hearings before Committee on Immigration and Naturalization on H. R. 6127 Superseded by H. R. 9980, 76th Cong., 1st Sess., 134-135, 139-141, 407-409, (1940); Sen. Rep. No. 2150, 76th Cong., 3d Sess. 4 (1940); 86 Cong. Rec. 11948, 11949 (1940); also Excerpts, Appellees’ Brief, page 18.
The statute has a purpose in the international policy of our government. The Act does not arbitrarily impose a loss óf citizenship. It deals with a condition voluntarily brought about by one’s own acts, with notice of the consequences. In that sense there is concurrence by the citizen. Mackenzie v. Hare, supra, 239 U.S. at page 311, 36 S.Ct. 106, 60 L.Ed. 297. There the statute, 34 Stat. 1228, provided that any American woman marrying a foreigner should take the nationality of her husband. The distinction thus drawn between female citizens marrying Americans and those marrying foreigners was held not to be an arbitrary exercise of power, as it was dictated by a policy to avoid embarrassments and controversies with foreign governments. In view of this decision, supporting classification as between native born citizens, we cannot doubt that for a similar purpose Congress has the power to distinguish between native born and naturalized citizens. Nor was Section 804 designed to apply retroactively, and it has not been so applied to appellant. He voluntarily remained in Palestine more than five years after the effective date of the Act. Pie points to the failure of the statute to excuse unavoidable. delays in returning to this country as evidence of its arbitrary nature. Yet he advances no excuse for his own failure to return within the permitted time. The .record reveals no arbitrary application of the statute as to him. So its possible unconstitutional application to others in different circumstances cannot be considered in this case. United States v. Petrillo, 332 U.S. 1, 11, 12, 67 S.Ct. 1538, 91 L.Ed. 1877.
We agree with the United States Court of Appeals for the Second Circuit that:
“ * * * On the undisputed facts the appellant, a naturalized citizen who had resided continuously in Palestine for over thirteen years, had lost his citizenship by voluntary expatriation beyond the permitted time, * * *. No judicial proceedings were necessary to bring about this change of status. It followed by virtue of the statute which took effect merely through residence abroad and lapse of time. * * * ” United States ex rel. Lapides v. Watkins, 2 Cir., 165 F.2d 1017, 1019.
In the foregoing case, and in this, there is a virtual identity of parties and allowable issues. The purpose of each was to secure a determination that appellant is a citizen, to the end that he might obtain release from his present detention and be allowed to enter the country as a citizen. Obviously, he could have attacked the constitutionality of the Act in the habeas corpus proceedings. Had he done so, and prevailed, that would have proven a simple and speedy method of accomplishing his objectives. Evidently sensing that res judicata might apply, he cites here Collins v. Loisel, 262 U.S. 426, 43 S.Ct. 618, 67 L.Ed. 1062, and Wong Doo v. United States, 265 U.S. 239, 44 S.Ct. 524, 68 L.Ed. 999, as authority for the proposition that the doctrine does not apply as to habeas corpus cases, overlooking the fact that the present action is for a declaratory judgment. We wonder what justification there can be for this additional and needless litigation with all its trouble, expense and delay, which the law so much abhors. Fishgold v. Sullivan Drydock & Repair Corp., 328 U.S. 275, 282, 66 S.Ct. 1105, 90 L.Ed. 1230, 167 A.L.R. 110; Angel v. Bullington, 330 U.S. 183, 186, 192, 67 S.Ct. 657, 91 L.Ed. 832. In view of the granting of the motion to dismiss the complaint, the respondents did not answer. That probably accounts for *622the fact that the habeas corpus case was not pleaded in bar of the present action. Yet evidence of that case is in the complaint itself. However, in view of the peculiar situation, we do. not pass upon the question. Yet, we do think, under the circumstances, that great weight should be given the conclusion of the court in the New York case. Salinger v. Loisel, 265 U.S. 224, 230, 44 S.Ct. 519, 68 L.Ed. 989; Wong Doo v. United States, supra, 265 U.S. at pages 240, 241, 44 S.Ct. 524, 68 L.Ed. 999. This we readily do, as our own conclusion is entirely in accord that' appellant is not a citizen of the United States. Therefore, the judgment of the District Court is
Affirmed.